Gilbert, J.
J. B. Colt Co. sued W. E. Nicholson et ah, on two promissory notes which had been executed and delivered to the plaintiff under a written contract of purchase of a lighting plant. Defendant admitted the execution of the notes, but pleaded that the contract was not binding, because it did not contain all that was agreed upon between the defendant and the agent of the seller, J. B. Colt Co. The defendant contended that he signed the contract without reading it, because he did not have his glasses with him. The answer prayed for a reformation of the contract in specified particulars. The court directed a verdict for the plaintiff. During the trial counsel for the plaintiff stated that no recovery was sought against Mrs. Nicholson, the other defendant in the case. By inadvertence the verdict as returned included both of the defendants, who filed a motion for new trial. The judge granted the motion of Mrs. Nicholson, for the purpose of correcting the inadvertent mistake, and overruled the motion of W. E. Nicholson. The exception is to the latter judgment.
The answer entirely fails to show any reason why the defendant could not have obtained glasses or why he could not have had the *625contract read to him. Under the evidence the verdict directed was demanded.

Judgment affirmed.


All the Justices concur.